Citation Nr: 0120449	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  93-12 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition as secondary to service-connected scoliosis of the 
lumbar spine.

2.  Entitlement to service connection for bilateral flat 
feet.

3.  Entitlement to service connection for a bilateral hand 
condition.

4.  Entitlement to service connection for a bilateral wrist 
condition.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1976 
to February 1980, appealed those decisions to the Board.  In 
September 1998, at the veteran's request, the records were 
transferred to the Indianapolis RO where appellate processing 
was continued.

In a March 2000 decision, the Board denied each of the 
veteran's claims as not well grounded.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2000 Order, the Court 
vacated the Board's decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  The veteran reported that he injured his neck after a 
fall caused by his service-connected scoliosis of the lumbar 
spine.  However, no opinion from a medical professional 
indicates that the fall was due to his service-connected 
scoliosis of the lumbar spine as opposed to his nonservice-
connected herniated disc of the lumbosacral spine or left 
knee condition. 

3.  The veteran was shown to have pes planus at the time he 
entered active military service and there is no showing that 
it increased in severity during service.

4.  The veteran first began experiencing paresthesias and 
weakness of the hands and wrists following a cervical spine 
injury in 1990.

5.  No medical evidence shows that the veteran suffers from a 
bilateral hand condition as a result of an incident or injury 
during his period of military service. 

6.  No medical evidence shows that the veteran suffers from a 
bilateral wrist condition as a result of an incident or 
injury during his period of military service. 


CONCLUSIONS OF LAW

 1.  A cervical spine condition was not incurred in or 
aggravated by service, and is not related to a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000).

2.  Bilateral flat feet were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000).

3.  A bilateral hand condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).

4.  A bilateral wrist condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a cervical 
spine condition, bilateral flat feet, a bilateral hand 
condition, and a bilateral wrist condition.  He claims that 
he injured his cervical spine in a fall caused by his 
service-connected scoliosis of the lumbar spine.  He also 
claims that his bilateral flat feet, bilateral hand 
condition, and bilateral wrist condition all began during his 
period of military service. 

I.  Duty to Assist

In a March 2000 decision, the Board denied each of the 
veteran's claims as not well grounded.  As noted in the Joint 
Motion, however, on November 9, 2000, the President signed 
the "Veterans Claims Assistance Act of 2000," Pub. L. No. 
106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126) (VCAA), which modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The law affects claims such as 
these because they was pending on the date of enactment of 
the new law.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

Whether the Secretary's development of the case meets the new 
statutory requirements regarding notice to claimants of 
required information and evidence (38 U.S.C.A. § 5103) and 
the duty to assist claimants (38 U.S.C.A. § 5103A) is a 
factual issue that must be addressed first by the Board.  Cf. 
Nolen v. Gober, No 96-1756 (Nov 15, 2000) (issue as to 
whether duty to assist was complied with involves making 
factual determinations that should be made by the Board at 
first instance).  In this case, the Board finds that the new 
statutory requirements have been met. 

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The Board finds that the 
statement of the case and supplemental statement of the case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement of 38 U.S.C.A. § 5103 of 
the new statute in that they clearly notify the veteran and 
his representative of the evidence necessary to substantiate 
his claims; specifically, these documents notify the veteran 
of the need for competent medical evidence relating his 
current conditions at issue to an incident, injury or disease 
during active service, or to a service-connected disability.  
In addition, following the Joint Motion, the veteran was 
notified of the provisions of the VCAA and was provided an 
opportunity to submit additional evidence and argument 
concerning his claims.  The representative responded by 
requesting additional examinations.  No additional evidence 
was submitted.  Under these circumstances, the Board finds 
that the notification requirement has been satisfied even 
though the RO did not have an opportunity to apply the 
specific provisions of the VCAA.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).   The record contains several VA orthopedic 
examination reports and numerous private treatment reports.  
The veteran also testified at two personal hearings held at 
the RO in March 1994 and March 1996.  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of his 
claims.  In correspondence dated in May 2001, the veteran's 
attorney argued that the veteran should be afforded 
additional VA examinations to ascertain the nature of his 
conditions and to obtain opinions as to whether his 
conditions are related to events of service, as described by 
the veteran.  For reasons set forth below, the Board finds 
that additional examinations are not necessary.  For each of 
the disabilities at issue there is adequate medical evidence 
of record including examinations sufficient to consider the 
merits of the veteran's claims that the disabilities at issue 
should be service-connected. 

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  Accordingly, 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board also finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. §3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. §3.303(d).

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, and no more, over 
and above the degree of disability existing prior to the 
aggravation.  Id; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  In cases of secondary service connection, 
medical evidence is also required to establish a link between 
the claimed disability and the service-connected disability.  
See Jones v. Brown, 7 Vet. App. 134 (1994). 

III.  Cervical Spine Condition

In a February 1981 rating decision, the RO granted service 
connection for scoliosis of the lumbar spine, which is 
currently evaluated as 20 percent disabling.  The veteran now 
claims that he suffers from a cervical spine condition which 
was caused by his service-connected scoliosis of the lumbar 
spine.  He claims that this service-connected disability 
caused him to fall down a flight of stairs in 1990, resulting 
in an injury to his cervical spine.  The veteran does not 
claim and the evidence does not show a cervical spine 
disorder in service.  After a careful review of the record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  

The veteran's service-connected low back disability involves 
aggravation of scoliosis of the lumbar spine.  A supplemental 
statement of the case issued in July 1997 included initial 
notification of the denial of a separate claim of entitlement 
to service connection for a herniated disc of the lumbosacral 
spine.  In a July 1997 cover letter for the supplemental 
statement of the case, the veteran was advised of the need to 
appeal any new issues raised in the supplemental statement of 
the case.  The law provides that a notice of disagreement 
(NOD) must be filed within one year from the date of mailing 
of notice of the RO's determination in order to initiate an 
appeal of the decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991).  If no NOD is filed within the prescribed period, the 
determination becomes final.  38 U.S.C.A. § 7105(c) (West 
1991).  An NOD has not been shown to have been received and 
this issue was not developed for appellate review.  Thus, in 
determining whether the veteran's cervical spine condition is 
related to his service-connected scoliosis of the lumbar 
spine, the Board shall not consider the veteran's nonservice-
connected herniated disc of the lumbosacral spine. 

Turning to the facts of this case, the veteran claims that 
the fall in which he injured his cervical spine occurred in 
April 1990.  However, no medical records dated at that time 
documented that the veteran injured his cervical spine in a 
fall caused by scoliosis.  The first evidence of cervical 
spine pathology is contained in a June 1990 Magnetic 
Resonance Imaging (MRI) report, which disclosed central 
posterior C4-C5 disc herniation.  That report, however, made 
no reference as to the etiology of the disc herniation.  

In a February 1993 letter, Nancy L. Mellow, M.D., stated that 
the veteran had been under her care since May 1982.  Dr. 
Mellow believed the veteran's primary problem to be severe 
chronic pain secondary to his lumbosacral intervertebral disc 
syndrome.  She reported that his condition had deteriorated 
progressively with worsening of the intensity of his low back 
pain and instability of his gait that had resulted in 
numerous falls.  Dr. Mellow explained that the veteran 
telephoned her in April 1990 regarding an incident in which 
he fell down a flight of stairs during a period of 
exacerbation of his low back pain.  She said that the veteran 
reported the onset of severe neck pain with alternating 
paresthesias and weakness in his upper extremities.  Dr. 
Mellow made no additional comment concerning the nature of 
the veteran's fall.  The veteran's scoliosis was not included 
in this report as part of his back problem or related to the 
symptoms that caused his fall.  She then referred the veteran 
to Dr. Dempsey.

In a February 1993 letter, Michael Dempsey, D.O., a 
physiatrist, stated that he had been treating the veteran 
since April 1986 for recurrent and severe low back pain 
syndrome.  Dr. Dempsey said the veteran was suffering from 
pain in both his neck and lower back.  He commented that an 
MRI of the cervical spine performed in June 1990 revealed a 
herniated disc at the C6-C7 level.  Dr. Dempsey's impression 
was that the veteran was suffering from cervical and 
lumbosacral radiculopathy.  However, he did not conclude that 
the veteran's cervical spine radiculopathy was in any way 
related to his low back pain. 

In a February 1994 letter, Emil C. Zuckerman, M.D., stated 
that he examined the veteran in October 1993.  Dr. Zuckerman 
went through the veteran's medical history in detail.  He 
noted that during the late 1980's and early 1990's the 
veteran fell down repeatedly due to pain and clumsiness of 
gait.  After reviewing Dr. Mellow's reports, Dr. Zuckerman 
mentioned that the veteran had numerous falls in the late 
1980's and early 1990's due to pain and clumsiness of gait 
and that in April 1990 he fell and injured his cervical 
spine.  Since then paresthesias and weakness of the upper 
extremities had become common complaints.  Dr. Zuckerman 
explained that the veteran appeared to have difficulty 
walking, especially with using stairs.  He reported that each 
of the veteran's falls was preceded by some shaking and 
tremor of the legs.  He also noted that the veteran had 
undergone corrective surgery on his left knee in the late 
1980's for a torn cartilage.  At no time did Dr. Zuckerman 
state that the veteran's cervical spine condition or his 
falls were related to the service-connected scoliosis of the 
lumbar spine. 

A February 1994 MRI report from Richard DeNise, M.D., 
disclosed central posterior C4-C5 disc herniation.  Dr. 
DeNise stated that his examination was somewhat limited due 
to involuntary movement by the veteran.  He explained, 
however, that such movement did not negate the findings.

Dr. Dempsey submitted an additional medical report dated in 
March 1994 in connection with the veteran's claim for Social 
Security disability benefits.  Dr. Dempsey reiterated that he 
initially began treating the veteran for pain in his neck and 
low back in April 1986 following a referral from Dr. Mellow.  
Dr. Dempsey stated that the veteran suffered from various 
neurological and musculoskeletal problems, including cervical 
radiculopathy, low back pain, and bilateral lower extremity 
weakness secondary to lumbar disc disease. 

The veteran underwent several VA examinations which are 
relevant to this claim.  An October 1993 VA examination 
report noted that X-rays of the cervical spine revealed no 
pathology.  The veteran was afforded additional VA 
examinations in April and June of 1994.  Reports from each of 
those examinations included the veteran's statements that he 
injured his neck in 1990 when he fell on some stairs due to 
instability of his back and legs.  The veteran said he 
suffered from chronic neck pain since the fall, and thus 
believed that his neck condition was related to his back 
disability.  Objectively, the only pertinent clinical 
findings contained in these reports involved range of motion 
testing.  In addition, neither report provided a diagnosis of 
a cervical spine disability, nor was any opinion provided by 
either examiner with respect to the etiology of the veteran's 
neck pain. 

The veteran testified at hearings held in March 1994 and 
March 1996 concerning the circumstances of his alleged 
cervical spine injury.  At his second hearing, the veteran 
first raised the contention that the injury in April 1990 was 
actually caused by a back brace he was wearing for his lumbar 
spine disability.  He said the fall was precipitated by his 
legs being moved involuntarily due to his back brace.

After a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a cervical spine 
condition.  The Board recognizes that as a result of the 
change in the law, the veteran no longer needs to present a 
well grounded claim.  However, the law is clear concerning 
secondary service-connection claims and that medical evidence 
is required to establish a link between the claimed 
disability and the service-connected disability.  See Jones, 
7 Vet. App. at 136.  This requirement has not been met in 
this case.  There is ample medical evidence of record, but 
none of it has related the veteran's cervical spine condition 
to his service-connected scoliosis of the lumbar spine.  The 
Board recognizes that several medical reports contain 
statements in which physicians have recorded the veteran's 
account of how he injured his cervical spine after a fall due 
to his back disability.  The most favorable of these reports 
is Dr. Mellow's letter of February 1993.  That letter noted 
that the veteran had called Dr. Mellow in April 1990 and 
related that he had fallen down a flight of stairs during a 
period of exacerbation of low back pain.  It was further 
noted that the veteran reported the onset of severe neck pain 
with alternating paresthesias and weakness in his upper 
extremities following that injury.  However, the veteran's 
scoliosis was not indicated to be a cause of the veteran's 
fall.  Indeed, Dr. Mellow's statements refect treatment for 
the veteran's non service-connected disc syndrome and to a 
certain degree it is this disorder that is implicated in the 
veteran's falling.  The veteran also was shown to have a non 
service-connected knee disorder that had been causing him 
problems.  Thus, while it is clear that the veteran fell in 
April 1990, there is no medical evidence or other competent 
evidence that relates the cause of the fall to a service-
connected disability, including scoliosis.  

Furthermore, the Board also points out that even if the 
veteran's fall was due to exacerbation of low back pain, it 
is not indicated that it stemmed from his service-connected 
scoliosis as opposed to his nonservice-connected disc 
herniation of the lumbar spine.  Indeed, the evidence 
suggests that the veteran suffered from instability of his 
lower extremities as a result of nonservice-connected disc 
herniation.  For instance, Dr. Dempsey concluded that the 
veteran's cervical radiculopathy, low back pain and bilateral 
lower extremity weakness were secondary to lumbar disc 
disease.  The veteran also suffered from a nonservice-
connected left knee disability.  Hence, given the veteran's 
extensive nonservice-connected musculoskeletal and 
neurological problems, as documented in the medical evidence 
of record, the Board observes that the veteran's fall in 
April 1990 could have resulted from any number of factors and 
no competent medical evidence has related the fall to a 
service-connected disability. 

The only evidence which unambiguously states that the 
veteran's cervical spine condition was incurred as a result 
of a fall due to his service-connected scoliosis of the 
lumbar spine are the veteran's own lay statements.  These 
statements, however, have not been verified by a medical 
professional.  Where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones, 7 Vet. App. at 
137; Espiritu, 2 Vet. App. at 494-95.  Since the record does 
not show that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis pertaining to an orthopedic condition, his 
lay statements are of limited probative value.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)). 

The Board has considered the argument advanced by the 
veteran's attorney that the veteran should be afforded an 
additional medical examination to obtain an opinion as to 
whether his cervical spine disability was caused by a fall 
due to his service-connected scoliosis.  In view of the 
extensive medical evidence already of record and discussed 
above, the Board does not find that an additional VA 
examination is necessary to evaluate this claim.  It is 
recognized that the veteran has a current disability and the 
medical evidence of record reflects non service-connected 
disorders were responsible for the veteran's weakness and 
falls and no medical evidence has implicated his scoliosis.  
The VCAA states that VA shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Board finds 
that an additional examination would not shed light on 
whether this incident that occurred over ten years ago was 
caused by scoliosis.  Examiners could do no more than review 
the record and record the veteran's history, both of which 
have been done.  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).   As discussed above, the medical evidence has not 
implicated the veteran's scoliosis for his weakness and 
falls, but instead have pointed to his non service-connected 
disc syndrome.  Thus, remanding the case to afford the 
veteran an additional medical examination would only result 
in unnecessarily imposing an additional burden on VA with no 
benefit flowing to the veteran.  Sabonis, 6 Vet. App. at 430.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a cervical spine condition.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  VCAA, Pub. L. No. 106-475,   § 4, 114 
Stat. 2096, 2098-99 (2000).  Thus, the appeal is denied.



IV.  Bilateral Flat Feet

The veteran alleges that he suffers from bilateral flat feet 
which initially began in service.  The service medical 
records show that pes planus was noted on his initial 
examination for service in April 1976 and there were no 
complaints or findings referable to pes planus during service 
or any showing that it increased in severity during service.  
The veteran was treated for eight puncture wounds in the 
right foot in January 1980; however, there was no mention of 
a flat foot condition contained in any of these records.  
Indeed, on VA examination in April 1994, approximately 14 
years after service, he was shown to have pes planus with 
callosities, but there was no indication that his condition 
had increased during service.  The Board notes that there is 
no indication from the service records or other evidence of 
record that the disorder increased in severity during 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  

The Board notes that the only evidence indicating that the 
veteran's bilateral flat feet is related to service are his 
own statements, including testimony presented the March 1996 
RO hearing.  He reported that he was advised to soak his 
feet.  In describing his symptoms he also testified that if 
he used an arch support there was almost nothing.  There is 
no indication that his pes planus increased in severity 
during service and no basis to support a finding of 
aggravation during service.  The veteran's contentions, as a 
layperson without medical expertise or training, while 
sincere, are insufficient to establish the etiology of this 
condition.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494-495. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral flat feet.  The evidence 
clearly shows pes planus was noted on the initial examination 
for service and there is no indication that the disorder 
increased in severity during service.  In the absence of 
evidence showing that his flat feet worsened during service 
there is no basis for a finding of service connection.  In 
service-connection claims, there must be medical evidence of 
a nexus between the current disability and a disease or 
injury from service.  The record, however, does not contain 
any medical evidence showing that his bilateral flat feet was 
incurred in or aggravated by service.  In addition, the Board 
also finds that further examination at this time would serve 
no useful purpose.  The veteran has already been afforded VA 
examinations in which his flat foot condition was identified.  
Given the fact that it was shown on entry into service and 
there is no evidence of any increase during service further 
examination on this point is not necessary to consider his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, the Board can only conclude that the 
preponderance of the evidence is against his claim of 
entitlement to service connection for a bilateral flat foot 
condition.  As such, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies, VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000), and the appeal is denied.

V.  Bilateral Hand and Wrist Conditions

The veteran maintains that he currently suffers from 
bilateral hand and wrist conditions which began during his 
period of active military service.  He claims that extensive 
use of hand tools and electric drills while working as a 
sheet metalist in service resulted in chronic pain and 
weakness in both hands and wrists.  For the reasons that 
follow, the Board finds that the preponderance of the 
evidence is against each of these claims. 

The veteran's service medical records do not show any 
treatment or finding pertaining to either hand or wrist other 
than a laceration on the left hand.  However, service 
connection for the residuals of that laceration has been 
established and is not an issue currently before the Board.  
No other chronic disability pertaining to either of the 
veteran's hands or wrists was shown to have been present in 
service. 

A November 1980 VA examination report documented the 
veteran's history of a laceration to the left hand.  However, 
no complaints or findings referable to any other problem 
concerning either hand or wrist were reported.  The evidence 
shows that the veteran first began experiencing significant 
neurological symptoms in his hands and wrists following his 
cervical spine injury in 1990.  The February 1993 letter from 
Dr. Mellow, for example, indicated that the veteran began 
experiencing alternating paresthesias and weakness in his 
upper extremities subsequent to the fall in April 1990 in 
which he injured his neck.  These findings are consistent 
with Dr. Zuckermann's February 1994 letter in which he stated 
that the veteran began experiencing cervical pain and 
paresthesias of the upper extremities since he fell in April 
1990, including his arms and last two fingers of both hands.  
While Dr. Zuckermann also recorded the veteran's statement 
that he injured his wrists in service while drilling holes in 
a piece of aluminum he provided no additional diagnosis to 
account for the veteran's complaints and did not confirm the 
veteran's assertions that his disorder was related to his 
duties in service.  He further commented that there was no 
definite documentation concerning the nature of the veteran's 
complaints.  Leshore,  8 Vet. App. at 409.

Dr. Dempsey also concluded in a February 1993 letter that the 
veteran suffered from cervical radiculopathy.  He reported 
treating the veteran since 1986.  Lumbar disc disease was 
revealed in April 1986 and a herniated disc of the cervical 
spine was shown in June 1990.  In a March 1994 letter, Dr. 
Dempsey added that he had been treating the veteran for 
cervical radiculopathy, bilateral carpal tunnel syndrome, and 
bilateral ulnar neuropathy, each of which were confirmed on 
electrodiagnostic studies.  He indicated that examination of 
the veteran in March 1993 revealed numbness and tingling in 
both hands, and that an examination performed in February 
1994 revealed depressed deep tendon reflexes in both upper 
extremities.  Dr. Dempsey concluded by stating that the 
veteran had cervical radiculopathy, bilateral carpal tunnel 
syndrome, and bilateral cubital tunnel syndrome.  At no time, 
however, did he link these conditions to service or to a 
service-connected disability.  The medical evidence of record 
does not support the veteran's claim that his duties in 
service were the cause of his hand and wrist complaints.  

In connection with these claims, the veteran underwent a VA 
examination in April 1994.  A report from that examination 
included the veteran's complaints of radiating pain from his 
neck to both hands and fingers.  He also reported occasional 
pain in his right wrist.  On physical examination, range of 
motion testing was normal for both wrists and all fingers.  
X-rays of the hands disclosed minimal degenerative disease 
and soft tissue swelling of the right hand.  There were no 
complaints that problems in service led to these conditions.  
The veteran claimed that it was his back condition that was 
the cause of his neck injury.   There was no opinion that 
related his complaints to service. 

At his personal hearings, the veteran explained that he 
constantly used hand tools in service while working as a 
sheet metalist and lock smith.  He described an incident in 
which he injured his left wrist while drilling holes in a 
resistant piece of aluminum.  At his March 1996 hearing, 
however, he expressed his belief that numbness in his fingers 
was caused by his nonservice-connected cervical spine 
condition. 


Applying the above criteria to the facts of this case, the 
Board finds that there is no competent medical evidence 
showing that he suffers from bilateral hand or wrist 
conditions which are related to his period of military 
service.  Pond, 12 Vet. App. at 346.  Service medical records 
show no chronic disability with respect to either of his 
hands or wrists, other than the laceration of the left hand 
which is not an issue before the Board.  The Board also 
places significant weight on the fact that he first reported 
pain and weakness in his hands and wrists in 1990, 
approximately ten years after his separation from service.  
Furthermore, the record contains no opinion from a medical 
professional which links the veteran's hand or wrist 
conditions to his period of military service.  Indeed, the 
medical evidence suggests that the veteran's radicular 
symptoms in both upper extremities began as a result of his 
cervical spine injury in April 1990, for which service 
connection has been denied by virtue of this decision.  The 
Board recognizes that private medical professionals recorded 
the veteran's statements in which he alleged that his current 
bilateral hand and wrist conditions began in service.  
However, no medical professional has indicated that any of 
these complaints were related to service.  Indeed, as noted 
above, the medical evidence indicates that veteran's problems 
stem from his post service neck injury in 1990.

Overall, the evidence does not show that the veteran's 
bilateral hand and wrist conditions are related to service.  
The Board also finds that further examination of the 
veteran's hands and wrists is not warranted as there is 
sufficient evidence of record to consider the merits of his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a bilateral hand and wrist condition.  
As such, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000).  Thus, the appeal is denied.


ORDER

Service connection for a cervical spine condition as 
secondary to service-connected scoliosis of the lumbar spine 
is denied.

Service connection for bilateral flat feet is denied.

Service connection for a bilateral hand condition is denied.

Service connection for a bilateral wrist condition is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

